677 S.E.2d 452 (2009)
Jerry ELLISON, Executor of the Estate of Kate H. Ellison, Plaintiff
v.
GAMBILL OIL COMPANY, INC., J. Gwyn Gambill, Incorporated, and Jim Gambill; Gunvantpuri B. Gosai and B & B Mini Mart, Inc.; and Arlis Tester d/b/a Testers Garage and Muffler Shop and/or Testers Shell & Muffler Shop, Defendants.
J. Gwyn Gambill, Incorporated, Third-Party Plaintiff
v.
Jeff Barrett d/b/a Barrett Petroleum Equipment, Third-Party Defendant.
Rudram Enterprises, Inc., Cross-Plaintiff-Intervenor
v.
J. Gwyn Gambill, Incorporated, Jim Gambill, and Jeff Barrett d/b/a Barrett Petroleum Equipment.
No. 541A07.
Supreme Court of North Carolina.
June 18, 2009.
*453 Sigmon, Clark, Mackie, Hutton, Hanvey & Ferrell, P.A., by Warren A. Hutton and Forrest A. Ferrell, Hickory, for plaintiff-appellant.
The Reeves Law Firm, PLLC, by Jimmy D. Reeves and John B. "Jak" Reeves, West Jefferson; and Walker & DiVenere, by Tamara C. DiVenere, Boone, for defendant-appellees J. Gwyn Gambill, Incorporated and Jim Gambill.
di Santi Watson Capua & Wilson, by Frank C. Wilson, III, Boone, for defendant-appellees Gunvantpuri B. Gosai and B & B Mini Mart, Inc.
PER CURIAM.
The decision of the Court of Appeals is affirmed. Discretionary review was improvidently allowed as to the additional issues.
AFFIRMED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.